DARDEN, Chief Judge
(concurring in the result):
Agreement exists that the issue is the point at which a person becomes a suspect within the meaning of that word in Article 31, Uniform Code of Military Justice, 10 USC § 831. Even if Captain Fleming knew that someone in a group of about ten persons had shot a driver during an argument, he had an obligation to find out more before he suspected “a person.” To hold that, without giving each person in a group of that size an Article 31 warning, he could not ask in effect “What happened?” without causing the response to be inadmissible in a trial would be to attribute to the framers of the Code a lack of understanding that some investigation is necessary before a person becomes a suspect. The questions and comments quoted in the dissenting opinion impress me as showing an understanding that Article 31 applied to separate interrogation of several suspects after enough investigation to establish that what had occurred was a crime.
United States v Wilson, 2 USCMA 248, 8 CMR 48 (1953), is distinguishable.- In that case, the two accused had been “pointed out ... as the *103persons identified ... by a group of Koreans as the men who had shot their countryman.” Id., at 254.
Presence in a group at the scene of a crime does not necessarily make one a suspect. In my opinion, Captain Fleming was inquiring of not “a person suspected of an offense,” but a group, in noncoercive circumstances.